 

EXHIBIT 10.12

 

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (this “Agreement”) is made and entered
into as of the “Grant Date” (defined below) by and between First US Bancshares,
Inc., a Delaware corporation (the “Company”), and the “Participant” (defined
below).

 

Participant:                                    

 

Grant Date:                                    

 

Shares of Restricted Stock:                          

 

Vesting Schedule:                         

 

   

First Anniversary of Grant Date

 

Second

Anniversary of Grant Date

 

Third Anniversary of Grant Date

 

Fourth Anniversary of Grant Date

 

Fifth Anniversary of Grant Date

Number of Shares

                   

 

1.     Grant of Restricted Stock. Pursuant to Section 7.2 of the United Security
Bancshares, Inc. 2013 Incentive Plan (the “Plan”), the Company hereby issues to
the Participant on the Grant Date a Restricted Stock Award consisting of, in the
aggregate, the number shares of common stock of the Company, $0.01 par value per
share (the “Restricted Stock”), set forth above on the terms and conditions and
subject to the restrictions set forth in this Agreement and the Plan.
Capitalized terms used but not defined herein have the meaning ascribed to them
in the Plan.

 

2.     Consideration. The grant of the Restricted Stock is made in consideration
of the services to be rendered by the Participant to the Company.

 

3.     Restricted Period; Vesting.

 

3.1     Except as otherwise provided herein, provided that the Participant
remains in Continuous Service through the applicable vesting date, the
Restricted Stock will vest in accordance with the Vesting Schedule set forth
above until the Restricted Stock is 100% vested. The period over which the
Restricted Stock vests is referred to as the “Restricted Period”.

 

3.2     Notwithstanding the Vesting Schedule above, if the Participant’s
Continuous Service terminates due to the Participant’s death or Disability, then
one hundred percent (100%) of the unvested Restricted Stock shall vest as of the
date of such termination.

 

3.3     Notwithstanding the Vesting Schedule above, if the Participant’s
Continuous Service terminates as a result of the Participant’s retirement, then
one hundred percent (100%) of the unvested Restricted Stock shall vest as of the
date of such termination. For purposes of this Agreement, “retirement” shall
mean the termination of Participant’s Continuous Service at age 65 or later
other than for Cause in accordance with the policies of the Company.

 

3.4      If the Participant’s Continuous Service terminates for any reason other
than the Participant’s death, Disability or retirement at any time before all of
the Restricted Stock has vested, then the Participant’s unvested Restricted
Stock shall be automatically forfeited upon such termination of Continuous
Service, and neither the Company nor any Affiliate shall have any further
obligations to the Participant under this Agreement.

 

3.5     In the event of a Change in Control, the Committee may act with respect
to the Restricted Stock in any manner permitted under Sections 12 and 13 of the
Plan.

 

4.     Restrictions. Subject to any exceptions set forth in this Agreement or
the Plan, during the Restricted Period, the Restricted Stock or the rights
relating thereto may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant. Any attempt to assign,
alienate, pledge, attach, sell or otherwise transfer or encumber the Restricted
Stock or the rights relating thereto during the Restricted Period shall be
wholly ineffective and, if any such attempt is made, then the Restricted Stock
will be forfeited by the Participant and all of the Participant’s rights to such
shares shall immediately terminate without any payment or consideration by the
Company.

 

5.     Rights as Shareholder; Dividends.

 

5.1     The Participant shall be the record owner of the Restricted Stock until
the shares of Common Stock are sold or otherwise disposed of, and shall be
entitled to all of the rights of a shareholder of the Company including, without
limitation, the right to vote such shares and receive all dividends or other
distributions paid with respect to such shares. Notwithstanding the foregoing,
any stock dividends or other stock distributions paid on account of the
Restricted Stock shall be subject to the same restrictions on transferability as
the shares of Restricted Stock with respect to which they were paid.

 

5.2     The Company shall evidence the Participant’s interest in the Restricted
Stock by using a restricted book entry account in the Company’s stockholder
records. Physical stock certificates shall not be issued by the Company in
connection with the grant of the Restricted Stock.

 

5.3     If the Participant forfeits any rights that he or she has under this
Agreement in accordance with Section 3, then the Participant shall, on the date
of such forfeiture, no longer have any rights as a shareholder with respect to
the Restricted Stock and shall no longer be entitled to vote or receive
dividends on such shares.

 

6.     No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Participant any right to be retained in any position with the
Company or an Affiliate, including, without limitation, as an Employee,
Consultant or Director. Further, nothing in the Plan or this Agreement shall be
construed so as to limit the discretion of the Company to terminate the
Participant’s Continuous Service at any time, with or without Cause.

 

7.     Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the shares of Common Stock shall
be adjusted or terminated in any manner as contemplated by Section 12 of the
Plan.

 

8.     Tax Liability and Withholding.

 

8.1     If the Participant is an Employee, then the Participant shall be
required to pay to the Company, and the Company shall have the right to deduct
from any compensation paid to the Participant pursuant to the Plan, the amount
of any required withholding taxes in respect of the Restricted Stock and to take
all such other action as the Committee deems necessary to satisfy all
obligations for the payment of such withholding taxes. If the Participant is a
non-Employee Director or Consultant, then the Company may withhold, or require
the Participant to pay or reimburse the Company for, any taxes that the Company
determines are required to be withheld under federal, state or local law in
connection with the grant or vesting of the Restricted Stock.

 

8.2     Notwithstanding any action that the Company takes with respect to any or
all income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility, and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant or vesting of the Restricted Stock or the
subsequent sale of any shares; and (b) does not commit to structure the
Restricted Stock to reduce or eliminate the Participant’s liability for
Tax-Related Items.

 

9.     Section 83(b) Election. The Participant may make an election under Code
Section 83(b) (a “Section 83(b) Election”) with respect to the Restricted Stock.
Any such election must be made within thirty (30) days after the Grant Date. If
the Participant elects to make a Section 83(b) Election, then the Participant
shall provide the Company with a copy of an executed version and satisfactory
evidence of the filing of the executed Section 83(b) Election with the United
States Internal Revenue Service (the “IRS”). The Participant agrees to assume
full responsibility for ensuring that the Section 83(b) Election is actually and
timely filed with the IRS and for all tax consequences resulting from the
Section 83(b) Election.

 

10.     Compliance with Law. The issuance of the Restricted Stock and transfer
of shares of Common Stock shall be subject to compliance by the Company and the
Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Participant understands that
the Company is under no obligation to register its Common Stock with the
Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance.

 

11.     Legends. A legend or other restrictive order may be placed on any book
entry shareholder records of the Company indicating restrictions on
transferability of the shares of Restricted Stock pursuant to this Agreement or
any other restrictions that the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any applicable federal or state securities laws or any stock exchange on which
the shares of Common Stock are then listed or quoted.

 

12.     Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Participant under this Agreement shall be in writing and addressed to the
Participant at the Participant’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

 

13.     Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to its internal
conflict of law principles.

 

14.     Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Participant or the Company to the Committee
for review; provided, that, if the Participant serves on the Committee, then the
Participant shall be excluded from the review of such dispute. The resolution of
such dispute by the Committee shall be final and binding on the Participant and
the Company.

 

15.     Restricted Stock Subject to Plan. This Agreement is subject to the Plan,
as approved by the Company’s shareholders. The terms and provisions of the Plan
as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

 

16.     Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding on and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding on the Participant and
the Participant’s beneficiaries, executors, administrators and the person(s) to
whom the Restricted Stock may be transferred by will or the laws of descent or
distribution.

 

17.     Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

 

18.     Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Restricted Stock in this Agreement does not create any
contractual right or other right to receive any Restricted Stock or other Awards
in the future. Future Awards, if any, will be at the sole discretion of the
Company. Any amendment, modification or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Company or membership on the Board, as
applicable.

 

19.     Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Restricted Stock, prospectively or retroactively;
provided, however, that no such amendment shall adversely affect the
Participant’s material rights under this Agreement without the Participant’s
consent.

 

20.     No Impact on Other Benefits. The value of the Restricted Stock is not
part of the Participant’s normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit to which Participant may be entitled.

 

21.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile, by electronic mail in portable document format (.pdf),
or by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document will have the same effect as physical
delivery of the paper document bearing an original signature.

 

22.     Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Restricted Stock subject to all of the terms
and conditions of the Plan and this Agreement. The Participant acknowledges that
there may be adverse tax consequences upon the grant or vesting of the
Restricted Stock or disposition of the underlying shares and that the
Participant has been advised to consult a tax advisor prior to such grant,
vesting or disposition.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

FIRST US BANCSHARES, INC.

 

 

By: __________________________________

 

Name: _______________________________

 

Title: ________________________________

 

 

PARTICIPANT

 

 

By: __________________________________

 

Name: ________________________________

 

 

 

 